DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021 has been considered by the examiner.

Claim Status
Claims 1, 4, 8, 12, 14-16, 63-65, 67, 69, 74-76, 79-80 and 103 are pending, with claims  1, 4, 8, 12, 14-16, 63-65, 67, 69, 74-76, 79-80 and 103 being examined and no claims deemed withdrawn.

Allowable Subject Matter
Claims 1, 4, 8, 12, 14-16, 63-65, 67, 69, 74-76, 79-80 and 103 are allowed.

Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amended claims, filed 08/11/2021, overcome the prior art of record. The prior art of record from Office Action mailed 02/11/2021, Ogg et al. WO2015073999A1, hereinafter Ogg, in view of Chen et al. US 20080003564 A1, hereinafter Chen discloses a first chamber (Ogg, Fig 2). Additionally, the prior art of record Lofquist et al. US 10087440 B2, hereinafter Lofquist discloses a first chamber (150). The first chamber of either Ogg in view of Chen and Lofquist allow for sample movement through the chamber, however, the prior art of record does not disclose or suggest a first compartment having a first valve or membrane and a second compartment configured to draw a first treated sample when moved away from the first compartment which allows for sample transportation either manually and automatically as disclosed in the instant specification paragraph 1114. 

The prior art of record in the IDS submitted 11/15/2021 does not disclose or suggest a first compartment having a first valve or membrane and a second compartment configured to draw a first treated sample when moved away from the first compartment which allows for sample transportation either manually and automatically as disclosed in the instant specification paragraph 1114.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798